

117 HR 4905 IH: Big Tech Accountability for Broadband Act
U.S. House of Representatives
2021-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4905IN THE HOUSE OF REPRESENTATIVESAugust 3, 2021Mr. Bergman introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Federal Communications Commission to promulgate regulations to collect regulatory fees from large technology platforms.1.Short titleThis Act may be cited as the Big Tech Accountability for Broadband Act.2.Collection of regulatory fees from large technology platforms(a)Regulations(1)In generalNot later than 180 days after the date of the enactment of this Act, the Commission shall, notwithstanding subsection (d) of section 254 of the Communications Act of 1934 (47 U.S.C. 254), promulgate regulations to require covered businesses to contribute to the Federal universal service support mechanism under such section.(2)Fee structureSuch regulations shall include a fee structure to be assessed on covered businesses.(b)ConsiderationsIn promulgating regulations under subsection (a), the Commission shall consider including in such regulations a mechanism to prohibit a telecommunications carrier from levying on a customer of such carrier charges relating to the required contributions of such carriers to Federal universal service support mechanism under section 254(d) of the Communications Act of 1934 (47 U.S.C. 254), if such customer is considered by the Commission to be unserved or underserved with respect to broadband internet access service. (c)DefinitionsIn this Act:(1)Broadband internet access serviceThe term broadband internet access service has the meaning of that term under section 8.1(b) of title 47, Code of Federal Regulations.(2)CommissionThe term Commission means the Federal Communications Commission.(3)Covered businessThe term covered business—(A)means a business offering an online platform which—(i)in any month during the most recently completed 12-month period—(I)more than 30,000,000 users in the United States accessed, without regard to the means by which the users accessed the service; or(II)more than 300,000,000 users worldwide accessed, without regard to the means by which the users accessed the service; and(ii)during the most recently completed taxable year, had more than $10,000,000,000 in global revenue; and(B)does not include an organization described in section 501(c) of the Internal Revenue Code of 1986 that is exempt from taxation under section 501(a) of such Code.(4)Online platformThe term online platform means a website, online or mobile application, mobile operating system, digital assistant, or online service that is designed primarily to—(A)enable a user to generate content that can be viewed by other users on the platform or to interact with other content on the platform;(B)facilitate the offering, sale, purchase, payment, or shipping of products or services, including software applications, between and among consumers or businesses not controlled by the platform operator; or(C)enable user searches or queries that access or display a large volume of information.